Judge EAGLES
dissenting.
I dissent. I disagree with the majority’s conclusion that the evidence establishes that Stafford was exempt from the licensing requirements of G.S. Chapter 93A. In my judgment his conduct, considering all the circumstances of record, did not qualify him *159for exemption as a trustee pursuant to the provisions of G.S. 93A-2(c)(5).
The Real Estate Licensing Act, Chapter 93A of the General Statutes, is designed for the public’s protection, to assure that persons engaged in selling real estate for compensation be regulated. Statutory exemptions should be construed very carefully to assure that the purposes of the Act are not frustrated and that the consuming and using public is protected. The majority opinion would open the door to real estate sales by unlicensed persons who call themselves “trustees” but nevertheless are involved in the transaction primarily as sales agents for compensation.